 142DECISIONSOF NATIONALLABOR RELATIONS BOARDTexaco, Inc.andLockport Local 7-222, Oil, Chemi-calandAtomicWorkersInternationalUnion,AFL-CIO. Case 13-CA-7778March 8, 1968DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDJENKINSOn November 1, 1967, Trial Examiner Eugene F.Frey issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-ticeswithin the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, Respondent filed ex-ceptions to the Decision and a supporting brief, andtheGeneral Counsel filed a brief in answer toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner and herebyordersthattheRespondent,Texaco,Inc.,Lockport,Illinois,itsofficers, agents, successors,and assigns,shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: The issues inthis case are whether or not Respondent, Texaco,Inc., has refused to bargain in good faith with theabove Union as the statutory bargaining agent of its'The complaint issued after Board investigation of a charge filed by theUnion on March 2, 1967employees in an appropriate unit at its Lockport, Il-linois, refinery, by failing and refusing to' give theabove-named Union certain timestudies and otherinformation relating to revision and elimination ofcertain job classifications of employees within saidunit, in violation of Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended, 29U.S.C. Sec. 151,et seq.(herein called the Act).The issues arise on a complaint issued April 27,1967, by the Board's Regional Director for Region13,1 and answer of Respondent admitting jurisdic-tion but denying the commission of any unfair laborpractices.These issues were tried before me onJune 15 and 16, 1967, at Chicago, Illinois, with allparties represented by counsel. At the close of thetestimonyGeneralCounselandRespondentpresented oral argument and have since filed writ-ten briefs with the Trial Examiner, all of whichhave been carefully considered in preparation ofthis Decision.Upon the entire record in the case, and from myobservation of all witnesses on the stand, I makethe following:FINDINGS OF FACT1.Respondent's Business and Status of the UnionRespondent is a Delaware corporation dulyauthorized to do business in the State of Illinois. Ithas a refinery and place of business in Lockport, Il-linois, the only facility involved in this case, whereitmakes and distributes petroleum products. In thepast year Respondent in the course of its businesshad direct outflow of products from said refineryvalued in excess of $50,000. I find that Respondentisan employer engaged in commerce within themeaning of the Act.The above Union is a labor organization withinthe meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESFrom about 1965 to date the Union has been thestatutorybargainingrepresentativewithin themeaning of Section 9(a) of the Act of Respondent'semployees in a unit consisting of all employees atthe Lockport refinery, excluding office clerical em-ployees, technical employees, and all supervisors asdefined in the Act. I find that this unit is ap-propriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.In August 1964, Respondent and the Union ex-ecuted a labor agreement effective from July 3 1,1964, to June 30, 1966, covering employees in theabove unit, and in January 1967 they executed asimilar agreement effective from January 1, 1967,to January 1, 1969. Both contracts provided thatcompany representatives would meet at regularmonthly intervals with the Workman's Committee170 NLRB No. 18 TEXACO, INC.of the Union "for the consideration of matters ofmutual interest," and pursuant thereto regularmonthly meetings, as well as some special meetings,were held during 1966 and 1967 between the Com-mittee, headed by Conrad Lillie, its chairman andcaptain of the union stewards at the refinery, andRobert F. Tierney, supervisor of employee relationsat the refinery, assisted at times by R. F. Petersonand H. J. Stack, assistants to Tierney, as the com-pany representatives.Early in 1961 Respondent instituted at Lockporta continuing study and survey of all departmentsand units, and the operations and job classificationstherein, known as Texaco Experience ReductionProgram (herein called TERP), for the purpose ofimproving economy and efficiency in the wholeoperation. The studies also contemplated possiblemanpower revisions, including "reductions" oreliminations of jobs, and changes in job assignmentsand classifications. The Union was advised of theprogram and its purpose from the outset, and wasinvited to give its comment to management aboutthe results of any changes made due to the studies,including suggestions as to improvements in opera-tionsandgeneralefficiencyof the plant.Thereafter, Respondent always advised the Unionof proposed changes in operations involving reduc-tions in manpower in units, and the changes werediscussed between the parties. The issues here arisefrom proposed and actual changes in two depart-ments, the Light Hydrocarbon (LHC) departmentand the Fluid Catalytic Cracking (FCCU) unit.On the basis of TERP studies made in the LHCdepartment in summer 1964, Respondent advisedthe Committee at the regular meeting of January1966 that it was in the process of making sixchanges in equipment in the gas plant area of thedepartment, preparing to eliminate the classifica-tion of helper, gas plant, and to reassign specificduties of that classification to three other em-ployees (stabilizer controlman, poly plant control-man, and compression plant controlman) effectiveFebruary 6, 1966, so that the helper classificationwould be finally eliminated and the four junior wor-kers in that classification "reduced" as of March 7,1966.2On the basis of a similar TERP study made in Oc-tober through December 1964, in the FCCU,Respondent advised the Committee at the regularmeeting of August 1966, that on October 3, 1966,the classification of Helper-Blower and Furnace inthat unit would be eliminated, and four junior em-plpyees in that classification "reduced." It alsodetailed 16 specific revisions of operations, whichinvolved these reductions, reassignment of dutiesthereof, and changes of remaining operators' work-loads, which were either completed or in processsThis proposal was designated in minutes of later meetings asItem 2230SENIORITY-GeneralDepartmental ReorganizationGas Plant Area-LHC Department143forcompletion by September 1, 1966. It alsodetailed 20 other similar changes in process orcompleted to increase overall operator efficiency. Itstated that workers in three controlman classifica-tionsand two helper classifications would berequired to train in the additional specified dutiesbeginning September 5, and that an extra control-man would be required to assume additionalspecified duties formerly performed by certain ofthe "reduced" and other helpers, after the regularcontrolmen had taken on their new duties.'A. Discussions on Item 2230In the 2 months following notice of the changesin the LHC department, the Union made its own in-vestigation of the changes through discussions withthe workers affected by the changes and other work-ers in the department. At the March meeting, itclaimed that elimination of the helper job was notwarranted on the basis of facts it had up to thattime, but said it would continue to study theproposals. At the April meeting, when Respondentadvised that the manpower reductions had beenfinished and the helper job eliminated, the Unionprotested that its review of the company proposalsdid not show any justification for assignment of ad-ditional duties to the three controlmen in the LHCdepartment, that on the basis of "much informa-tion" provided by department employees, and theUnion's study of it, the Union felt that Respondenthad failed to take into consideration the close rela-tionship of the gas plant to other areas in therefinery, the time required by the controlmen forperforming the additional duties, the safety hazardsinvolved in lack of sufficient manpower after thereductions, the probability of injuries arising fromhazardous conditions, inadequate handling of emer-gency situations in shutdowns and startups ofequipment, inadequate time allowed for goodhousekeeping and adequate cleanup, and the dan-gerous requirement that controlmen must remainaway from control boards while performing the ad-ditional duties. Hence, the Union requested rein-statement of the eliminated helper classification.The Union then formally requested that Respon-dent give it, for purposes of "intelligent furtherstudy of these reductions" and pursuant to the Act,all the timestudy data which Respondent may haveused in making its determination, including:(1)Records, studies, surveys, study manuals,instructions and procedures used in making thetime studies of the jobs in the areas affected bythisHelper classification reduction, includingfull information as to the weight given to eachfactor used to arrive at a final decision on'This proposalwas listed in minutes of later meetings as.Item 2250SENIORITY-GeneralDepartmental ReorganizationFCCU Department 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDreduction of classifications and the factors con-sidered in making such decisions.(2)All other relevant and available informa-tion,reports,records,studies,surveys,manuals, directives, or documents pertainingto this Gas Plant Helper classification reduc-tion.At the May meeting, Respondent replied thatafter consideration of the union claims, it believedthe reduction was "practical, efficient and safe,"and that it felt the Union had been given all infor-mation pertinent to discussion of the matter. TheCommittee disagreed, arguing that the reductionshad sacrificed safety of the operators in the interestof economy. It claimed the data presented to it todate was not enough for thorough and intelligentreview and analysis of all aspects of the reductions,arguing that presentation of adequate material nowwould avoid repetition of difficult discussion ofprior manpower reductions still under discussion inthis and other departments.On June 9, 1966, the Union by letter formallyrequested the same information it had sought at theApril meeting, claiming it was needed in prepara-tion for, and during actual negotiation of, a newcontract and also to process any grievances basedon the reductions. Respondent considered thisrequest during June and July, and on July 20, 1966,called a special meeting to reply to the letter. Inthat session, Respondent emphasized (1) that thepurpose of the TERP studies was to find out how ajob might be done more efficiently and economi-cally, (2) hence the studies included much informa-tionon dollar savings, technical improvements,operation improvements, proposed capital invest-ments, and where applicable recommendations formanpower reductions and changes in job assign-ments,and (3) since it had already discussed thelatter recommendations with the Committee, itconsidered the other financial and technical infor-mation in the studies not relevant to discussions onmanpower revisions and changes of job assign-ments, which resulted from the studies. It thenreviewed in detail the operating factors cited by theUnion in the April meeting and said it had givenfull consideration to each, but on the factors oftime for performance of additional duties, forhousekeeping and cleanup, and the need forabsence from control boards to perform such du-ties,itgave to the Committee a tabulated chartshowing the present and recommended use of timefor each classification involved in the gas plantarea, and the number of workers, both actual andas recommended. The chart also showedthe exactperiod in 1964 in which the TERPstudy was made,the job classifications observed,and the number ofshiftsduring which each was observed. After ashort recess to review it, the Committee said itwould take this data under consideration, andwould discuss it with the LHC workers and "reviewthat department."After considering the tabulation through July andAugust, the Committee at the Septembermeetingstated its concern about alleged unsafe conditionsin the as plant area due to elimination of the hel-pers, citing an instance in August when a control-man had been away from his control board about 3hours to perform an added duty with anotherworker, during which time pressures in certainequipment rose to an unusually high level.Italsoclaimed the availability of two men to light certainheaters, as against three before the reductions, wasanother instance of inadequate and unsafemanningof equipment. The Committee then asked Respon-dent specific questions about a claimed lack ofadequatemanpower in servicing certain pumps,where inhalation of fumes was a danger, and howcertain other duties and operations could be per-formed properly with reduced manpower. It chal-lenged the company figures on present and recom-mended use of time, and questioned the value ofthe TERP study because it was made only duringnormal conditions, with a limited number of obser-vations of operations, and ignored the interrelationof the various jobs. It then requested more data onthe factors considered and weights given each byRespondent in reaching its decisions, and specifi-cally asked for detailed descriptions of the varioustime-use categories in the tabulation previouslyfurnished. The Committee concluded by repeatingthe general request for data stated at the Aprilmeeting and in its June letter.At the October 11 meeting, Respondent gavespecific answers to the claim of unsafe situationscited by the Union, and also to the questions askedby it, and replied that it concluded all units werethen being operated safely and efficiently, and thatit had previously given the Committee all pertinentdata.At the November meeting, the Committee re-peated its request for full descriptions of each ofthe five time-use categories listed in the tabulationgiven it in July, and asked eight specific questionsabout Respondent's consideration,vel non,of cer-tain other factors which might affect an employee'suse of his time, in making the studies and reachingits decisions. The Committee again questioned thevalidityof the manpower reductions, so far assafety of operations was involved, because the stu-dies had not involved adverse or unusual operatingconditions.Respondent, on inquiry, advised thateach worker assigned to additional duties had beenadvised of the new requirements by his local super-visor.At the December meeting, Respondent furnishedtheCommittee detailed descriptions of the fivecategories of time use listed in the tabulation,which it obtained from the TERP studies, and alsoadvised that responsible officers of Respondent hadmade the studies, and that they had been fully TEXACO, INC.reviewed, including the factors of safety of person-nel and maximum efficiency of operation, beforethe changes were made. The Committee repliedthat it would review the company presentations, butstill insisted they were not the full and completepresentation the Committee wanted, and it re-peated its prior broad request for all data.At the February 1967 meeting,' the Committeesaid it still needed more data to make a study of thereduction of manpower, that it could not presentlymake an accurate appraisal of the justification forit,since the information it had received did notmean much without the "supporting information"requested, such as the "general ground rules of theTERP study." It cited, for example, that the time-use figures in percentages were not significantwithout information about the exact dates of theobservations, the unit operating conditions andweather conditions at the time, the amount ofsafety preparation, experience of the operators ob-served, etc. Respondent replied that it had giventhe Union over the past year all the pertinent datato which it was entitled, and repeated its claim thatthe changes had proven satisfactory and all workwas being done in a safe and efficient manner.B.Discussionson Item 2250As soon as the manpower revisions and reduc-tions in the FCCU were announced, the Union for-mally requested the same broad types of data re-garding the basis of the reduction of the Helper-Blower and Furnace and for the same reasons as onItem 2230.At the September meeting, Respondent an-nounced that it had set back the beginning of train-ing of the FCCU workers in their new duties toSeptember 12, and the reduction of the helper clas-sification toOctober 10. It reiterated the sameeconomic and technical purposes of the TERP stu-dies as on Item 2230, and stated the same reasonsfor not giving the Union financial and technicaldata from those studies. It then gave the Union the.same type of detailed breakdown of actual andrecommended time use, as in Item 2230, for eightclassifications in the FCCU unit; the breakdownproposed elimination of the job of Controlman-Compression plant (days), as well all the Helper-Blower and Furnace, plus creation of a new Helper-General classification, but Respondent explainedthat after further consideration, the controlman jobwould be retained with new duties added, and theproposed Helper-General job deleted. In discussionof the tabulation, the Committee asked specificquestions about the new duties and required move-ments of one helper and two controlmen, how theywould be relieved of their regular duties in certainoperating situations, and what manpower would beavailable in certain weather conditions, and re-"There wasno meetingin January due to thebeginningof new contractnegotiationsthat month145ported that the FCCU operators were very skepti-cal about ability of workers remaining after thereduction to handle upset and emergency condi-tions, as their duties in such situations were notclearly defined, citing the variety of duties involvedin handling valves, steam fittings, and the crucialheaters, and questioning whether the men couldhandle certain vital valves and connected equip-ment in case of line blocks. In conclusion, the Com-mittee, relying on its "experience and knowledge ofthe unit's operation and in anticipation of theresults of this reduction," contended, that unsafeconditions would result from the helper reductions.It also- challenged the accuracy and value of thetime-use tabulations for the same reasons stated re-garding the similar tabulations under Item 2230. Itrepeated the same request for information aboutfactors considered, and weights given them, in rely-ing on the recommended time-use tabulation, andfor detailed descriptions of the categories of timeuse involved, as well as the same broad, generalrequest for information as for Item 2230.At the October 11, meeting, Respondent an-nounced a retraction of the proposed changes induties to the extent that one duty assigned to thecontrolman would be retained by the Controlman-Compression plant. It then answered the specificquestions about revised duties of certain workers,both general and specific, asked by the Committeeat the prior meeting, by explaining their new dutiesinmore detail. It repeated its conviction that theunitwas being run safely and efficiently, andrefused the broad request for more data. The Com-mittee said it would consider these responses.At the November meeting, the Committee re-peated its request for detailed descriptions of thefive categories of time use in the tabulation, andalso asked seven questions about specific aspects ofthe changes in duties, and whether specific. factorshad been considered and ' how evaluated. It alsorequested a raise in rate, for the FractionatorHelper, who was doing control work assigned to theCatalytic Controlman, a job with higher pay, andcharged that actual reassignment of duties betweenthese jobs was not in accordance with the an-nounced shift of duties among retained helpers.At the December meeting, Respondent furnishedthe detailed descriptions of the —five categories oftime use, advised that it felt the Union had beengiven all pertinent data on this item, that the studybasing the changes had been made by responsiblemanagement agents, ° after careful evaluation of allthe findings in the study, with a view to, safety ofpersonnel and equipment as well as maximum, effi-ciency. On the request for a rate raise, it advisedthat its investigation indicated the worker involvedhad been handling the same duties at one spot asthe eliminated helper classification, and that anymisunderstandings about duties of the remaining350-999 0 - 71 - 11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDhelpers had been cleared up by the supervisor. TheCommittee still pressed its request for a raise on thebasis of the duties outlined in writing for thatworker by the department supervisor. It alsorequested that all workers be given clear instruc-tions on their respective duties, both in normaloperations and under upset conditions. The Com-mittee said it would study the detailed descriptionsfurnished, but reiterated its broad request for allpertinent data.At the February 1967 meeting, the Committeeexplained that its prior request for the FractionatorHelper was that he be raised to the rate of theHelper-Catalytic, and repeated its reasons for therequest. It said it, had reviewed all informationgiven by Respondent and still felt that it neededbroader and more detailed data in order to make astudy of_the manpower reductions in the FCCU de-partment and find out if they were justified. As anexample, it said the percentage figures for time usein the tabulation by Respondent were not signifi-cant without additional information about exactdates of the observations, unit conditions, weatherconditions, amount of safety preparation, opera-tor's experience, etc. Respondent repeated its priorviews about the sufficiency of the data alreadygiven to the Union, and the safe and efficientoperation of the FCCU.C.Contentions of the Parties and ConcludingFindingsThe main issue is whether Respondent violatedits bargaining duty under the Act by failing to dis-close to the 'Union on request all the "raw data" ac-cumulated by its agents during the 1964 TERP stu-dies in the two departments mentioned above, afteritappeared that changes in manpower and job du-ties were made as a result of changes in equipmentand operating procedures arising out of those stu-dies. General Counsel argues that all such basic anddetailed data, in the form of field notes of observa-tions during the studies, all manuals and instruc-tions used by!TERP teams in making the studies,and all financial and engineering data includedtherein,were relevant and necessary for theUnion's examination so that it could intelligentlyevaluate the "validity" and "need" for thesechanges, since they actually affected tenure of cer-tain workers and made changes in duties and work-ingconditionsofothers.Respondent'smaindefense is that it satisfied its obligations under theAct, when it readily gave the Union all the informa-tion found above, which was all that it needed forsuch evaluation, and discussed it fully at meetings,and that the Union has not shown any need for thefinancial and engineering data contained in the stu-dies, hence it is not obligated to furnish such data,Montgomery Ward & Co , Incorporated,146 NLRB 76, 78,The FafnirBearingcompany, 146 NLRB 1582, 1585, enfd 362 F.2d 716 (C A 2)F It is significant that Respondent itself did not accept and act upon theTERP recommendations intoto,because during the discussions of both de-which is held confidential by Respondent as amatter ofbusinesspolicy.It is well settled that Respondent is obligated bythe Act to give the Union as bargaining agent all in-formationthat is relevant and necessary for theproper performance of its duties as such agent, notonly during contract negotiations but also duringadministrationof any collective-bargaining agreement.N.L.R.B. v. Acme Industrial Co.,385 U.S.433 (1967). However, where the informationsought isdata not dealing with - wages or fringebenefits, and thereisno issueabout the ability ofthe employer to pay wages or other financialbenefits, there is noprima faciepresumption ofrelevancy and need, but the Union must prove boththe relevancy ofandthe necessity for the informa-tion sought.White Furniture Company,161 NLRB444;MetloxManufacturing Company,153 NLRB1388, 1394;Standard Oil Company of California,Western Operations, Inc.,166 NLRB 343. How-ever, where the information is requested to enablethe Union to determine what position to, take orcourse to pursue, whether under the grievance pro=cedure or otherwise, during administration of thecurrent contract, about the actual and proposedchanges of equipment and operating conditionswhich would appear to have a definite effecton the safety of employees, as well as makingdefinite changes in their methods of performingtheir duties, all of which clearly affect their work-ing conditions, it would appear that it is bothrelevantand necessary to performance of theUnion's duties as bargaining agent.,, This becomesparticularly apparent where, as here, the Unionearly raised and continually pressed the issueof reduced safety of operations with fewer work-ers, emphasizing the new requirement that cer-tain workers be absent from vital control stationsand equipment. contrary to past practice, inorder to handle new duties. Although the Unionpressed this issue throughout with specific ar-guments and facts gleaned from its own recent in-vestigation of the units affected,Ithink it wasclearly entitled to' bolsterits argumentsand try topersuade Respondentto return operations to thestatus quo ante,if it could, by checking the detailsof the observations made by the TERPteams nearly2 years before, to see if the conditions whichprevailedthen were similarto currentconditions,andwhetherRespondent'sdecisiontomakepresent changes on the -basisof a 2-year-old studywas basedon stalefacts or tookinto considerationand weighed all factors which involved workers'safety under present working conditions,as well asthe basic factors of efficiency and economy, orwhether in fact safety as well as proper workingconditions had been sacrificed for economy, inmaking both operational and manpower revisions.'partments, it backed offfrom several of its initialmanpowerchanges, andannounced that one changewas only temporary, pending further study ofthe operation TEXACO, INCFurthermore, both relevancy and need become ap-parent from the circumstances that, while therecord shows the reductions of helpers in both de-partments did not affect them financially or in theirbasic tenure of employment,' Tierney admitted thatthey did lose some seniority rights in their formerdepartment, and it also appears that remaining em-ployees were subjected to a substantial change inworking conditions, as they were being requiredboth to shoulder some of the helpers' old duties andto change their actual operations during a shift toinclude more "Working time" in the form of physi-cal activity, and reduce or eliminate "Standby" or"Unnecessary" time.' Finally, it appears thatRespondent in effect recognized the relevancy ofsome of the information sought, and its obligationto furnish it, by giving the Union the time-use tabu-lations, detailed descriptions of categories of timeuse used therein, and giving in some detail theexactmethod of performance of additional andregular duties of certain workers in specified cir-cumstances.9 Respondent admits that all this infor-mation was extracted from the TERP studies, that itwould also have given more details thereof, ifrequested, including names of workers observed,exact dates of observation, and weather and operat-ing conditions at the time, and that it could haveextracted from the studies the exact number ofhours, a particular worker was observed, the wor-ker's physical condition at the time, if other thannormal, and like data. It partially satisfied theUnion's request for details of unit operating condi-tions, by advising repeatedly that the TERP studieswere made only for and during normal conditions,and did not involve actual operations or lack ofoperations under adverse or unusual circumstances.However some evidence of bad faith appears in itsattempts to justify its refusal to give more data thanitdid by the repeated claim that it was "inter-twined" in the TERP studies with confidential fi-nancial, engineering, and technical data to which itclaims the Union was not entitled, and which ittook pains at all times to keep secret from competi-tors and even from subsidiary companies. This ap-pears to be a lame excuse, for it clearly had no realdifficulty in extracting from the studies the substan-tialdata it did furnish, and Tierney admitted itwould have no difficulty in extracting the additionaldatawhich it says it would have given ifrequested:10'They had the right under the contract to "bump" employees in otherdepartments without loss of wages'The Kroger Co,163 NLRB 441'CfTaylor Forge & Pipe Works v N L R B,234 F 2d 227, 229, 230(C.A7),Montgomery Ward & Co , Incorporated, suprai" I find no substantial evidence of bad faith in Respondent's piecemealdivulgence of information,from meeting to meeting over 8 months, andonly as and when the Union asked for it specifically The TERP studiescontained a mass of information on operating conditions, technical and en-gineering,and financial data of various types,all intertwined The studieswere not new and strange to the Union, for the record shows its officers hadbeen aware ofthe studies,their nature and timing,and the makeup of vari-ous TERP teamssince1961, and the Union had had many discussions withRespondent in the past about similar changes arising from the studies. This147- I conclude and find that Respondent in all theabove circumstances violated Section 8(a)(5) ofthe Act by its failure and refusalsinceOctober 11,1967, to give the Union on request such data out ofthe TERP studies as gave details of the exact datesand shifts of the TERP studies in the two depart-ments,the names of workers observed, conditionsof those workers at the time, if other than normal,weather and unit operating conditions at time ofthe studies, as well as such data and instructionsfrom TERPmanualsor other study instructions andprocedures as related to its manner of considera-tion of physical and operating conditions, and thesafety, efficiency, and personnel factors to be con-sidered in making the studies, and the actual weightand importance given to any or all such factors inmakingmanpowerrevisionson the basis of suchstudies.The remainingissueiswhether Respondent alsoviolated the Act by refusing to give the Union somuch of its TERP studies and supporting data as in-volved financial, technical and engineering datawhich showed the technical nature, complexity, ex-tent, and cost of making the actual equipment andoperating changes. This data, comprising the bulkof the TERP studies, dealt with reductions in plantlosses, fuelsavings,reduction of inventories, con-trol of chemical supplies, improvements in handlingof tools, supplies, and equipment, including en-gineeringdesign changes, technical and operatingimprovements, all with estimates of the costs andcapital investments involved and overall dollarsavings.During the discussions Respondent ex-plained to the Union the general nature and pur-pose of the TERP studies along these lines. Therecan be no question that such data, in and of itself,dealt with purely management problems involved inthe efficient and economical operation of the plant,and it.would appear basically that it was of no con-cern to the Union, especially where changes madethereunder did not essentially change the basicworking hours or affect the existing pay rates orwages of employees affected thereby, according toTierney.During the meetings, the Union gaveRespondent no specific reasons why it needed thisdata, aside from itspro formaargument that it wasnecessary for intelligent evaluation of the man-power revisions involved.At the hearing Lillie testified for the Union thatthe cost data was necessary to find out if the "pro-knowledge, and its own discussions with workersin the LHC and FCCU de-partments during 1966, apparently gave the Union enough data on whichtomake specific requests for information from time to time, as foundabove, and when the Union did so, Respondent furnished much of thatdata, though not always in the precise, detailed form that the Union desireditThe requests and subsequent submissions of data came in a ratherdeliberate and routine fashion, month by month, with the Union usuallytaking a month or more to study data submitted before it raised further ob-jections or asked for more information In this pattern of deliberate but am-icable discussion,Ifind no evidence that Respondent "dragged its feet" inresponding to the Union's requests when in a formal but broad and vagueform It is also significant that in his testimony,Lillie,the main union agent,could not give in any reliable detail the type of additional data which theUnion wanted 148DECISIONSOF NATIONALLABOR RELATIONS BOARDposed revisions reduced costs," for the workerswould then "pay the price of the costs" by takingon more responsibility and possible exposure to un-safe conditions. Later he said the Union still wantedsuch data, although he admitted that if the revisionhappened to improve operations and reduce the du-tiesof the workers, "it would not be of concern" tothe Union. This testimony ignores the obvious factthat the Union's own- investigation of the manpowerchanges indicated clearly to what extent workingconditions of remaining workers (aside from thehelper "reductions") were actually changed underthe recommendations of the TERP teams, so that italready knew that vital fact, whether or not theequipment or operatingchanges werecostly orcheap in dollars, so that it could argue fully againstthe resulting changes on workingconditions, as wasitsduty, without knowing the cost or savings toRespondent. This raises the inference that theUnion really wanted the cost and financial data inan attempt to review and second-guessthe basicmanagerial decision in adopting most of the equip-ment and operating changes, so that it could try topersuade management to rescind them, for reasonsunrelated to their effect on the workers' tenure ofemployment and working conditions. This in-ference is supported by Lillie's admission that,when the Committee discussed with the workersRespondent's proposed changes intime use asstated in the tabulation, the workers' reaction wasgenerally negative, indicating that they were againstany change in the status quo as a general proposi-tion.11 Hence, I am constrained to conclude that theUnion desired the cost data essentially as an enter-ing-wedge into the field of management's conductof its business so that it could attempt to exercisesome oversight or veto in that area in the future.The economic danger to Respondent inherent inrelease of such data, as well as the settled principlethat employers are entitled to operate their businessas they please, provided they do not violate theAct, and that not even the Board can second-guessemployers in the operations of their business; showsthe fallacy in this reasoning. General Counselmakes the same argument when he claims all the"raw data" in the TERP study, including engineer-ing and cost data, is needed by the Union so that itcould "evaluate the validity" of the observations, asto whether they were accurate,12 to decide in partwhether the, difference between the observed actualbreakdown of time use and the recommendedbreakdown was ' close enough to be "statisticallyIt In this connection, Lillie could not explain how the workers would beharmed, or their working conditions worsened, where the TERP recom-mendations would increase their "personal" and "standby"time in someinstances,as contrasted with physical "working" time. He admits thatwhere he found out some "standby" time was increased, he did not go backto the workers involved to get theirreactions" The Union's desire to take partin management decisionsalso appearsin (1) Lillie's testimony that the TERP studies were essentiallyvaluelessbecause notmade in partunder emergency or unusual operating condi-tions, althoughRespondenthad repeatedlytold the Union that it did notsenseless," so that the Union could make theCompany "prove its savings." and base compara-ble wage revisions on them, if the changes were ef-ficientasRespondent claims. But here, again,,General Counsel improperly equates efficiency, anoperating matter, with cost savings, incorrectly as-suming the one automatically goes with the other,and ignores' Lillie's admission that the Union wasnot concerned with either if there was no effect onthe worker, that the Union was concerned withpossible change in wageratesonly if there was agreater burden of work put on the workers by thechanged methods of operation, and his testimonythat, in his view, some of the equipment andoperating changes, at least in his FCCU depart-ment, were not improvements in efficiency.General Counsel admits this later when he arguesthat,while Respondent's right to discontinue hel-pers' jobs under the contract is not challenged, theUnion still has the right to bargain "about" suchchanges, which means basically the effect of suchchanges on workers.13 I must conclude that neitherGeneral Counsel nor the Union has shown that thecost and other financial data requested was relevantor necessary for performance of its duties under thecontract with respect to the manpower revisions inquestion.The demand for engineering and technical datastands on no more favorable footing. Lillie says itwas needed because the Union's past experience onother changes after TERP studies indicated that,after a manpower reduction was made, the designchanges in instruments or equipment did not function as efficiently or economically as Respondentclaimed "in point of production." However, sincethe record shows that workers were paid on anhourly rate for an 8-hour shift of work, no matterhow well or poorly the plant operated in thatperiod, and none of them were on a piece-rate stan-dard of "production," this argument is irrelevant,for good or bad production of the plant or any unitin it does not affect the workers' wage rates or totalpay. It may well be that the Union would seek anupward revision of rates if actual experience (withor without benefit of the TERP studies) shows thatworkers given additional duties are required tospend more time in physical "working" time, asagainst "standby" or "unnecessary" time, whichmight justify a claim for higher rates and pay; butthis could obviously be best supported by the physi-cal facts as to the more onerous (and possibly un-safe) working conditions after the change, as con-staff the plant for emergencyconditions,and theUnion wellknew fromcontract provisions that workers could oftenchange their normalmodusoperandiin their judgment where unusual conditions requiredit, even to goso far as to shut downunits in emergencies,and (2)his vague opinion thata TERP study would be of value only if pursued for a period ofa year, to in-clude all types of operating conditions13CfDixie Ohio Expiess Company,167 NLRB 573. There is nocharge in the complaint, nor contention by General Counsel, that Re-spondent's institution of changes under the TERP studies was an illegalunilateral action. TEXACO, INC.149trasted with before; cost and engineering data andbusiness considerations which may have causedRespondent to make the changes in the first placewould have no proper place in an argument overthe effect of the changes on the men.On this basis, I must conclude that the engineer-ing and technical data, as such, sought by theUnion was not relevant or necessary to its adminis-trationof the contract grievance procedure orother clauses thereof for the benefit and protectionof employees in the appropriate unit. I find thatRespondent did not violate the Act by refusing tofurnish such data.The findings and conclusions above dispose ofRespondent's separate defenses nos. XIII throughXVI and XVIII through XX. The claim in no. XVIIthat the dispute over discontinuance of the helperclassificationsinvolvedcontract interpretationswhich the parties can resolve through the grievanceprocedure (which included possible arbitration) hasno merit because it is well settled that the availabili-tyof such settlement procedure and even thefailure of the Union to file a grievance thereunderdoes not preclude the Board from prosecuting andadjudicating possible violations of the Act arisingout of the dispute, regardless of whether the partieshave resorted to all or part of the contractgrievance procedure, especially where the datasought by the Union will help it to decide whetheror not to invoke the grievance procedure.N.L.R.B.v.Acme Industrial Co.,385 U.S. 432;The TimkenRoller Bearing Company,138 NLRB 15, enfd. 325F.2d 746 (C.A. 6).1III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionII,above, occurring in connection with its opera-tions described in section I, above, have a close, in-timate, and substantial relation to trade, traffic, andcommerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Upon the basis of the foregoing findings of factand on the entire record in the case, I make the fol-lowing:CONCLUSIONS OF LAW1.Respondent is an employerengaged in com-merce, and the Unionisa labor organization,within the meaning of the Act.2.All employees at Respondent's Lockport, Il-linois, refinery, excluding office clerical employees,technical employees, and all supervisors as definedin the Act, constitute a unit appropriate for collec-tive bargaining within the meaning of Section 9(b)of the Act.3.Since 1956, and at all times thereafter, theUnion has been the statutory bargaining representa-tive of all employees in the aforesaid unit within themeaning of Section 9(a) of the Act.4.By refusing since October 11, 1967, to givethe Union on its request certain details found abovefrom its 1964 TERP studies in the LHC and FCCUdepartmentsattheLockportrefinery,theprocedures and instructions given to TERP teamsinmaking such studies, the actual weight and im-portance given by Respondent to physical andoperating conditions and the factors of safety, effi-ciency, and types and conditions of personnel insuch departments, in making manpower revisionstherein during 1966 as found above on the basis ofsuch studies, Respondent has failed and refused tobargain in good faith with the Union as bargainingrepresentative aforesaid, and also interfered with,restrained, and coerced its employees in the exer-cise of rights guaranteed to them by Section 7 ofthe Act, and has thereby engaged in unfair laborpractices affecting commerce within the meaning ofSections 8(a)(5) and (1) and 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged incertain limited unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, Irecommend that it be ordered to cease and desisttherefrom and from any like or related conduct,and that it take certain affirmative action designedto effectuate the policies of the Act. In giving theUnion data from its TERP studies as required bytheaffirmativeportionsof the RecommendedOrder, the Respondent should not be required tofurnish information in the exact, all-inclusive formrequested by the Union, but will only be required tocull out from those studies such data as required bythe Recommended Order in reasonably clear andunderstandable form. SeeAmericanCyanamidCompany (Marietta Plant),129 NLRB 683, 684;Westinghouse Electric Corporation,129 NLRB 850,866; and cf.General Aniline and Film Corp.,124NLRB 1217. The manner and form of disclosure ofinformation of these types should be left to thegood faith and commonsense of the parties at thebargainingtableduring the regularmeetingprocedure or under the grievance procedure, withthe Recommended Order herein guiding Respon-dent as to its obligations in this regard.The IngallsShipbuilding Corporation,143 NLRB 712, 718.111 have carefully considered other arguments made, and other casesparticular,General Aniline and Film Corporation,124 NLRB 1217, cannotcited, by Respondent in its brief, and find the arguments without merit, andcontrol here, because the crucial studies in that case did not discuss orthe cases either inapposite on the facts or not mconsistent with the authori-recommend personnel changesties cited above on which I have based my final findings and conclusions In 150DECISIONSOF NATIONALRECOMMENDED ORDEROn the foregoing findings of fact, conclusions oflaw, and the entire record in the case, and pursuantto Section 10(c) of the Act, I hereby recommendthat Texaco, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithwith Lockport Local 7-222, Oil, Chemical andAtomic Workers International Union, AFL-CIO, asbargaining representative of its employees in theunit found above, by refusing to furnish the Union,upon request, detailed and basic data from its 1964TERP studies of the LHC and FCCU departmentsin its Lockport, Illinois, refinery, containing exactdates and work shifts when such studies were made,the names of workers therein observed, exact con-dition of such workers if other than normal, theweather and unit operating conditions at time ofthe, studies, the data, instructions, and proceduresfrom TERP manuals, and other instructions orprocedures used by TERP teams in such studieswhich specified their manner of observation andconsideration of physical and operating conditions,and the safety, efficiency, and personnel conditionsand factors to be considered in making the studies,and the actual weight and importance given byRespondent to any or all such conditions and fac-tors in making manpower revisions on the basis ofsuch studies.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of rights guaranteed to them by Section 7of the Act.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a) Bargain collectivelywith the Union byfurnishing it, upon request, all of the specific dataand types of data from its 1964 TERP studiesaforesaid as set forth in paragraph 1(a), above.(b) Post at its refinery in Lockport, Illinois, co-pies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by the Re-gionalDirector for Region 13, after being dulysigned by Respondent's representative, shall beposted by it immediately upon receipt thereof, andbe 'maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify said Regional Director, in writing,within 20 days from date of receipt of this Decision,what steps have been taken by Respondent tocomply herewith.ts15 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theLABOR RELATIONS BOARDRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "ifi In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify saidRegionalDirector, inwriting, within 10 days from the date of this Order, what stepsRespondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees that:WE WILL NOT refuse to bargain collectivelywith Lockport Local 7-222, Oil, Chemical andAtomicWorkersInternationalUnion,AFL-CIO, as bargaining representative of ouremployees in the appropriate unit describedbelow, by refusing to give said Union, uponrequest,certaindataandinformationdescribed below from our 1964 TERP studiesof the LHC and FCCU departments in ourLockport,Illinois,refinery, nor in any like orrelatedmanner interfere with, restrain, orcoerce our employeesin said unit in the exer-cise of anyrights guaranteed to them by Sec-tion 7 of the National LaborRelations Act, asamended.WE WILL bargain collectively with the above-named Unionas bargaining representative ofour employees in the unit described below, byfurnishingtosaidUnion,,upon request,detailed and basic data from our 1964 TERPstudies of the LHC and FCCU departmentscontaining exact dates and work shifts whenthose studies were made, the namesof workersin those departments who were observed, theexact condition of such workers if other thannormal, the weather and operating conditionsof said departments when the studies weremade, the data, instructions, and proceduresfrom TERPmanualsand otherinstructions andprocedures used by the TERP teams in theirstudies which specified their manner of obser-vationand consideration of physical andoperating conditions, and the safety, efficiency,and personnel conditions and factors to beconsidered in making the studies, and the ac-tual weight and importance given by us to anyor all such conditions and factorsinmakingmanpower revisions on the basis of those stu-dies. The appropriate unit is: all employees atour Lockport,Illinois,refinery, excluding of- TEXACO, INC151fice clerical employees,technical employees,This notice must remain posted for 60 consecu-and all supervisors as defined in the Act.tive days from the date of posting, and must not bealtered, defaced, or coveredby anyother material.TEXACO,INC.If employees have any question concerning this(Employer)notice or compliance with its provisions,they maycommunicate directly with the Board's RegionalDatedByOffice, 881 U.S. Courthouse and Federal OfficeBuilding,219 South Dearborn Street, Chicago, Il-(Representative) (Title)linois 60604, Telephone 828-7570.